Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8, 10-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,579,284. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the patent would anticipate those of the current application. For better clarity, the limitations are aligned side-by-side below to show the anticipation.
16/547,413
Patent 10,579,284
1.    A computer-implemented method, comprising:

retrieving disk health parameters for each of a plurality of storage disks, each of the plurality of storage disks including an outer partition and an inner partition:

identifying, for each of the plurality of storage disks, a number of available outer partition storage blocks that are physically located within the outer partition of each of the plurality of storage disks : and





determining a plurality of storage disks associated with the erasure code storage policy; retrieving disk health parameters for each of the plurality of storage disks; 

identifying a number of available outer partition storage blocks for each of the plurality of storage disks, where the outer partition storage blocks are located at or beyond a predetermined distance from a spindle of the storage disk; and


.




Allowable Subject Matter
Claims 1, 11 and 20 are allowable. The prior art fails to teach determining a number of ECC fragments based on a number of outer blocks of a storage disk.

Response to Arguments
Applicant’s arguments, filed 2/19/2021, with respect to the 112 and 103 rejections have been fully considered and are persuasive.  The 112 and 103 based rejections of the claims have been withdrawn. 
Applicant's arguments filed 2/19/2021 with respect to the Double Patenting rejection have been fully considered have been fully considered but they are not persuasive. Applicant argues that a clear mapping of the claim limitations at issue was not provided. A clear mapping of the currently amended claim limitations has been provided to show how the limitations of Patent 10,579,284 anticipate the slightly broader claims of the current application.


	CLOSING COMMENTS
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RYAN BERTRAM/Primary Examiner, Art Unit 2137